Citation Nr: 0619587	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  99-08 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The appellant served on active duty from July 1977 to 
February 1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2005, the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
he does not have PTSD as a result of a corroborated service 
stressor.

2.  The veteran's does not currently have a substance abuse 
disorder that is due to, or the result of, a service-
connected disability. 


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).

2.  Substance abuse is not proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.310(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran's claims were initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided VCAA notice in a letter mailed in April 2005.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

In a letter dated in March 2006, the veteran was informed of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities for which 
service connection is sought.  In any event, as explained 
below, the Board has determined that service connection is 
not warranted for PTSD or substance abuse.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in any insufficiencies in the notification pertinent to those 
elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  In addition, the veteran was scheduled for a 
January 2006 VA examination addressing his claims.  However, 
he failed to report without explanation and has not requested 
that the examination be rescheduled.  The duty to assist is a 
two-way street.  If an appellant wishes help, he or she 
cannot passively wait for it in those circumstances where he 
or she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Accordingly, the Board is satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on either claim would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.


Evidentiary Background

The veteran's service medical records are negative for 
evidence of PTSD or alcohol abuse.  His service records 
document that he was absent without leave (AWOL), from April 
2 to April 17, 1978, and January 3 to January 4, 1979.  He 
was given a general discharge under honorable conditions.  

In February 1987 psychiatric report, it was noted that the 
veteran received psychiatric treatment while confined at a 
local jail.  He reported that his mother tortured him when he 
was a child.  As a result, a Family Court ordered that he be 
placed into a Boys School when he was 13.  While in high 
school, he was involved with drugs and alcohol.  He then 
enlisted in the Army at the age of 18 and left after 2 years 
of service.  He had a history of paranoid schizophrenia, 
alcohol abuse, and substance abuse.  The current diagnosis 
was paranoid schizophrenia.  

In June 1997, the veteran completed a PTSD questionnaire.  He 
reported that while he was serving on active duty in May or 
June 1978, a fellow soldier was killed in an automobile 
accident.  At that time, the veteran was assigned to Co. D, 
705 Maint. Bn., as an assistant clerk.  The deceased service 
member was assigned to the 5th Infantry Division, South Fort 
Food Service, as a food service specialist.  He reported that 
the incident was damaging to him.  When he was first informed 
of the accident he went into a state of shock.  He was 
assigned to pack up all of the deceased service member's 
personal property.  He began having nightmares and dreams of 
the service member calling his name asking for help.  Over 
the weeks following the death, the veteran started to drink 
causing him problems with his company commander.  He began 
reporting late to duty and stopped saluting his superior 
officers.  As a result, he received 14 days of extra duty and 
forfeiture of pay.  He continued to dream of the deceased 
service member.  

Thereafter, in April 1998, the veteran was afforded a VA 
psychiatric examination, he reiterated that his colleague had 
been killed in an automobile accident.  He noted that he was 
not involved in the accident, but saw the body on the way to 
the morgue.  He reported that he drank to hide from voices.  
The pertinent diagnoses were history of alcohol abuse, rule 
out PTSD, and rule out antisocial personality.  

A June 2001 VA outpatient treatment record notes that the 
veteran had been in prison from 1978 to 1987.  He had not 
used drugs or alcohol since 1987.  He again reported 
emotional and physical abuse by his mother.  The pertinent 
diagnoses were schizophrenia and a personality disorder.  

During subsequent treatment in July 2001, the veteran 
reported while stationed in Germany from 1977 to 1979, he 
witnessed the death of a colleague who died as a result of a 
motor vehicle accident in which she was trapped and burned to 
death.  As a result of this incident, the veteran claimed to 
have anxiety, stress, and altered affect.  He had flashbacks 
of this incident.  Additionally, this incident "initiated 
his associated with both alcohol and drug abuse."  The 
pertinent diagnoses were PTSD and rule out schizoaffective 
disorder.  

An August 2003 VA outpatient record notes that the veteran 
reported no anxiety, insomnia, or depression.  The veteran 
was noted to have a history of PTSD, but was current stable 
on no medication with no complaints.  

A June 2004 statement from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) notes that the 
1978 unit history of the 705th Maintenance Battalion had been 
reviewed.  This was the veteran's listed unit of assignment.  
The history was noted to be "scant" and to include no 
mention of any casualties during the year.  However, the 
veteran's listed assigned company (Company D) was located at 
Fort Polk, Louisiana, in June 1978.  U.S. Army casualty files 
revealed that a private with the same surname supplied by the 
veteran died as a result of fires received in an accident in 
1978.  The deceased service member was assigned to a unit 
located at Fort Polk.  She had the same military occupational 
specialty (MOS) as the veteran (Food Service Worker or Cook).  

Pursuant to the Board remand, the veteran was scheduled for a 
VA examination in January 2006 to determine whether he has 
PTSD related to a service stressor..  As noted above, he 
failed to report.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f). 

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


PTSD

As reflected above, the medical evidence shows that the 
veteran was diagnosed with PTSD on one occasion in July 2001.  
None of the earlier medical evidence shows that he was found 
to have PTSD, and the later medical evidence shows that PTSD 
was diagnosed by history only.   

Moreover, the diagnosis of PTSD in July 2001 was based on an 
unsubstantiated history provided by the veteran.  The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history. Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, 
Owens v. Brown, 7 Vet. App. 429 (1995).  

While the record shows that the veteran knew a soldier who 
died in an accident in Louisiana, the physician who treated 
the veteran in July 2001 based his diagnosis on the veteran 
witnessing the death of a fellow service member following a 
motor vehicle accident in Germany.  Despite his assertions 
that he witnessed the accident that resulted in the death of 
his friend, the veteran, when discussing the accident in 
Louisiana in his 1997 PTSD Questionnaire, reported that 
"when I was first informed of this tragedy I went into 
shock."  Similarly, during his 1998 VA examination, he noted 
that he was not involved in the accident, but later saw his 
friend's body on the way to the morgue.  This suggests that 
he did not witness the accident.  

Of additional note, is the absence of discussion of the 
veteran's preservice history of abuse from his mother.  
Similarly, while the veteran reported to his treating 
physician in July 2001 that his substance abuse started as a 
result of an alleged inservice accident, prior medical 
records in 1987 show that he began using drugs and alcohol in 
high school prior to service.  The evidence does not show 
that the treating physician reviewed the veteran's service 
medical records or any other related documents which would 
have enabled the formation of an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Accordingly, 
the Board must find the medical opinion to be unpersuasive.

For the reasons discussed above, the Board has concluded that 
the July 2001 record is not sufficient to establish that the 
veteran has PTSD due to a corroborated service stressor.  As 
noted above, the veteran was afforded an opportunity to 
appear for a VA examination to determine whether he has PTSD 
due to service, but he declined to do so.  As a result, the 
Board is left with a record which provides no reasonable 
basis to grant the claim.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


Substance Abuse

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2005); see, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

The veteran's claim for service connection for substance 
abuse was filed in May 1997.  Consequently, service 
connection for this disability on a direct basis is precluded 
by law.  Although service connection for substance abuse on a 
secondary basis is not precluded by law, in view of the 
Board's determination that service connection is not 
warranted for PTSD, the claim for service connection for 
substance abuse as secondary to PTSD must also fail.  


ORDER

Service connection for PTSD is denied.

Service connection for substance abuse is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


